Citation Nr: 0108582	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-04 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to additional monthly dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1311(a)(2) (West 1991 
& Supp. 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1938 to 
August 1958 and died in August 1978.  By rating action dated 
in November 1978, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, granted service 
connection for the cause of the veteran's death.  The 
appellant was awarded dependency and indemnity compensation 
(DIC) as surviving spouse of the veteran. In April 1999, she 
submitted an informal claim (a formal claim was received in 
August 1999) for an additional allowance of dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 
1311(a)(2) on the basis that the veteran's service-connected 
disability should have been rated as 100 percent disabling 
for a period of eight or more years preceding his death.  In 
a September 1999 rating action, the regional office denied 
the claim and the appellant appealed from that decision.  The 
case is now before the Board for appellate consideration.


FINDINGS OF FACT

1. In December 1959, the RO granted service connection for 
rheumatic heart disease with ventricular hypertrophy, 
evaluated as 30 percent disabling; for residuals of a 
shrapnel wound and residuals of a left ankle fracture, 
each rated 10 percent disabling; and for residuals of 
fractures to fingers of the left hand, rated as 
noncompensable.  The combined service-connected rating was 
40 percent. 

2. In January 1964 the veteran requested a VA examination 
regarding his disabilities and, in response, the RO 
requested that he submit medical evidence of any increased 
disability.

3. In July 1970, the veteran submitted a claim for an 
increased rating.  In November 1970, the RO denied service 
connection for diabetes mellitus and confirmed and 
continued the previously assigned disability evalautions.

4. In January 1975, the veteran submitted another claim for 
an increased rating.  In July 1975 the RO denied service 
connection for arteriosclerotic heart disease (ASHD) and 
confirmed and continued its prior rating determinations. 

5. In September 1975, the veteran submitted a claim for a 
total rating based upon individual unemployability due to 
service-connected disability.

6. In September 1975, the RO confirmed and continued 
previously awarded disability ratings and denied the 
veteran's claim for a total rating based upon individual 
unemployability.  The veteran filed a notice of 
disagreement in March 1976.  

7. Following extensive development and adjudication, in April 
1977, the evaluation for the veteran's service-connected 
rheumatic heart disease was increased to 80 percent and a 
total rating based on individual unemployability was also 
granted, effective June 27, 1975.  His other ratings were 
confirmed and continued.

8. The veteran died in August 1978.  The immediate cause of 
death was cardiopulmonary arrest of a few minutes duration 
due to pulmonary emboli of a few hours duration due to 
cardiomyopathy of eight years duration.

9. In November 1978, the RO granted service connection for 
the cause of the veteran's death and the appellant was 
awarded dependency and indemnity compensation as surviving 
spouse of the veteran.

10. The veteran was not in receipt of, or entitled to 
receive, a total rating for eight or more years preceding 
his death.


CONCLUSIONS OF LAW

1. A total rating on a schedular basis or based on individual 
unemployability, prior to June 1975, is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000) amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.340, 3.400, 
4.71a, 4.73a, 4.104, 4.118 and Diagnostic Codes 5223, 
5271, 7000, 7805 (2000).

2. The criteria for additional dependency and indemnity 
compensation, pursuant to 38 U.S.C.A. § 1311(a)(2), have 
not been met.  38 U.S.C.A. §§ 1311(a)(2), 5107 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.5(e) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that, in connection with the appellant's 
claim, the regional office has solicited evidence from the 
appellant and obtained all medical records which appear to be 
available and which could be pertinent.  The RO has also 
afforded her an opportunity to present testimony before a 
hearing officer.  The issue before us is primarily to be 
considered based on the medical information pertaining to the 
veteran's health before 1975.  Extensive pertinent 
information, which appears to be comprehensive, is of record 
and has been reviewed.  Accordingly, the Board considers that 
all necessary notice has been furnished and that the VA duty 
to assist the appellant with regard to her claim has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096-98 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A). 

Factual Background

The veteran submitted a claim for VA disability benefits in 
October 1959.  VA examined him in December 1959.  Various 
findings were recorded on physical examination.  The 
diagnoses included residuals of fracture of the left second 
finger and left ankle, residuals of a shrapnel wound and 
rheumatic heart disease with aortic insufficiency, aortic 
stenosis.

In a December 1959 rating action, service connection was 
granted for rheumatic heart disease with ventricular 
hypertrophy, and it was evaluated as 30 percent disabling.  
The residuals of a shrapnel wound with retained foreign body 
and postoperative scar and residuals of a left ankle fracture 
with arthrotomy were each recognized as service connected and 
rated 10 percent disabling.  The residuals of fractures to 
the first and fourth left fingers and second left finger 
angulation were also found to be service connected, but rated 
as noncompensable.  The combined rating for the service-
connected disabilities was 40 percent.  

In a January 1964 letter to the RO, the veteran requested a 
VA examination regarding his disabilities.  In its response, 
dated the same month, the RO requested that the veteran 
submit medical evidence if he had had any increase in the 
severity of his disability.  The veteran did not respond.

In July 1970, the veteran submitted a claim for an increase 
for his service-connected disabilities.  VA examined him in 
October 1970.  He was 73 inches tall and weighed 277 pounds.  
He complained that his left ankle intermittently swelled but, 
otherwise, he had "no problem on [his] job (security 
guard)".  The veteran denied any history of [symptoms of] 
rheumatic heart disease and was noted to have well-healed 
scars on his left ankle and fingers.  Diagnoses included 
diabetes mellitus, minimal hypertension and retained metallic 
fragments in the left hand and elbow.  X-ray of the chest 
showed the cardiovascular silhouette within normal limits 
with some elongation of the thoracic aorta.  An 
electrocardiogram (EKG) was evaluated as showing a possible 
old anterior myocardial infarct, possible left ventricular 
hypertrophy and a probably incomplete right bundle branch 
block.  No cardiovascular disability was diagnosed.  

In November 1970, the RO denied service connection for 
diabetes mellitus and confirmed and continued the previously 
assigned disability ratings.

In January 1975, the veteran submitted a claim for an 
increased rating for his service-connected disabilities.  He 
reported that he had two heart attacks in the past and 
believed that, for health reasons, he should retire from his 
job as soon as possible.

In March 1975, the RO received medical records, dated from 
March 1968 to February 1975, pertaining to the veteran's 
treatment at Wright-Patterson Air Force Base Medical Center 
(hereinafter referred to as "Wright-Patterson AFB").  
Record entries dated in 1970 reflect treatment for nonservice 
connected disorders.  

The Wright Patterson AFB records indicate that, in September 
1972, the veteran was hospitalized for progressive shortness 
of breath and gave a two to three month history of 
progressive shortening of breath.  At admission, x-ray showed 
cardiomegaly and congestive heart failure.  The admitting 
physician was Alan M. Birnbaum.  Discharge diagnoses included 
diabetes mellitus and congestive heart failure, probably 
arteriosclerotic heart disease.  According to a January 1973 
outpatient record entry, the veteran was able to do work 
reasonably well.  In August 1973, the veteran was reported to 
be doing very well.  He was able to work and sleep with no 
difficulty.  In December 1973, he was hospitalized for 
treatment of cellulitis of the right ear and periaural 
tissues.  According to the examination report at admission, 
the veteran gave a history of myocardial infarction in 
September 1972.  A March 1974 outpatient record indicates 
that the veteran was able to work and carry out other 
activities.  In July 1974, he reported the onset of shortness 
of breath.  When seen a few days later, he was doing better, 
but reported that working days (he usually worked nights) 
caused difficulty.  The veteran complained of fluid retention 
and angina once or twice a week.  The assessment was that his 
failure status was improving.  Exogenous obesity was reported 
and the examiner noted that the veteran needed to work very 
hard on a weight reduction program.  It was recommended that 
the veteran work nights.  The records further show that the 
veteran continued to subjectively improve but experienced 
shortness of breath.  

In August 1974, the veteran was hospitalized by Forrest W. 
Calico, M.D., for evaluation and treatment of shortness of 
breath and chest pain.  A history of diabetes for the past 
six years was noted.  The veteran reported shortness of 
breath for about the past three years, diagnosed as 
congestive heart failure and treated with prescribed 
medication.  The veteran also reported exertional chest pain 
that was precordial and nonradiating and usually associated 
with his shortness of breath.  Final diagnoses included 
diabetes mellitus, arteriosclerotic heart disease, Class IIB, 
under treatment, and exogenous obesity.  A January 1975 
record reflects no change in the veteran's status and that he 
was doing well.  A February 1975 record entry indicates that 
due to a total failure at weight control, the veteran's 
diabetes and chronic heart failure presented management 
difficulties.  It was noted that the veteran intended to 
retire soon.

In April 1975, the veteran completed a form for disability 
retirement from Wright-Patterson Air Force Base, where he 
worked as a security guard.  He reported having two heart 
failures within the past three years and said he was working 
on a limited duty basis, with no prolonged walking or 
standing, no duty alone and restricted to light lifting.  The 
veteran had been diabetic for the last 6 years, his left 
ankle frequently swelled due to service-connected injury and 
he was extremely nervous.  He reported his last 
hospitalization was from July to August 1974.

The veteran was afforded a VA examination in May 1975 and 
complained of recurrent left elbow, ankle and hand pain and 
shortness of breath.  He reported hospitalizations for heart 
failure in May and December 1973 and July 1974 and that he 
had taken thirty additional days of sick leave.  X-rays of 
the left ankle, elbow and hand were essentially unchanged 
from October 1970.  An EKG report showed poor R wave 
progressive.  Diagnoses included chronic obstructive 
pulmonary disease, status post shell fragment wound of the 
left ankle and hand, status post left ankle fracture and 
ASHD.

The veteran was hospitalized at Wright Patterson AFB in June 
1975 for an acute weight gain in the last month and shortness 
of breath.  The record indicates that the veteran had 
congestive heart failure for the past four years and diabetes 
for the past six years.  He developed tender hepatomegaly and 
marked dependent edema with increased shortness of breath.  
The record notes that the veteran was currently employed as a 
security policeman at Wright-Patterson AFB.  Diagnoses 
included congestive heart failure, secondary to ASHD and 
diabetes mellitus, adult onset, mild, controlled.  

In July 1975, the RO denied service connection for ASHD and 
confirmed and continued its prior rating determination.  In 
September 1975, the veteran submitted a claim for a total 
rating based on individual unemployability.  He reported that 
he had worked as a policeman at Wright-Patterson AFB for 
approximately 7 years and had lost about 147 days from 
illness in the past four years.  He last worked on June 26, 
1975.  The veteran submitted a May 1975 statement from 
Forrest W. Calico, M.D., his treating physician at Wright 
Patterson AFB, to the effect that the veteran had at least 
three episodes of congestive heart failure secondary to ASHD 
in the past 4 years and was in mild chronic failure that was 
controlled, and also had inadequately controlled diabetes.  
Dr. Calico stated that the veteran was permanently disabled 
since approximately February 1975.  Dr. Calico diagnosed 
ASHD, class II-B; exogenous obesity and diabetes mellitus.

The veteran submitted records, dated from May 1973 to May 
1977, reflecting his need to be excused from work for medical 
evaluation and for restricted work schedule and environment.  
Records dated from September to December 1974 show that the 
veteran was medically prohibited from driving a government 
vehicle and climbing and was not to work alone for two 
months.

In September 1975, the RO confirmed and continued the 
previously awarded disability ratings and denied the 
veteran's claim for a total rating based upon individual 
unemployability.  The veteran was duly notified of this 
decision.

In March 1976, the RO again advised the veteran of his 
appellate rights.  Later that month, the veteran submitted a 
notice of disagreement and a medical record that showed he 
was hospitalized from January to February 1976 at Wright-
Patterson AFB for complaints of recurrence of swelling of the 
abdomen, and legs and shortness of breath for the past five 
months.  He was hospitalized to facilitate diuresis.  It was 
noted that the veteran had retired from active service, and 
subsequently worked as a security policeman at Wright-
Patterson AFB, but was now retired on disability.  Final 
diagnoses included cardiomyopathy, etiology unknown, calcific 
aortic stenosis and aortic insufficiency.  According to the 
discharge record, although the etiology of the veteran's 
cardiomyopathy and secondary congestive heart failure were 
unknown, there was little doubt that the veteran's present 
clinical illness was a continuation of heart disease first 
noted many years ago and the veteran should be considered 
totally disabled.  

In April 1976, the RO confirmed and continued the previously 
awarded disability ratings and denied a total rating based on 
individual unemployability.  

The veteran was hospitalized at Wright-Patterson AFB in 
August 1976 for irregularly irregular heartbeat for one day.  
He was noted to have congestive heart failure since 1971 that 
was treated with prescribed medications and low salt diet.  
Diuretics were initiated in 1974.  He had been able to walk 
two blocks without shortness of breath, had no orthopnea and 
no paroxysmal nocturnal dyspnea and no swelling since 
February 1976 and gained over 30 pounds.  The veteran was 
observed for weight loss on bed rest.  A cardiology 
consultation revealed that he had cardiomyopathy of 
undetermined etiology, possibly hypertensive, possibly aortic 
stenosis with regurgitation, both of recent onset of atrial 
fibrillation.  Discharge diagnoses included atrial 
fibrillation and chronic congestive heart failure.

The veteran submitted an original typed affidavit from Dr. 
Calico, dated, certified and signed in August 1976, that 
states that he had treated the veteran since 1974.  Dr. 
Calico said that the veteran's currently diagnosed heart 
disease was a continuation of the previously diagnosed heart 
disease and, thus, connected to active military service.

In support of his claim, the veteran testified at a hearing 
at the RO in February 1977 and reported left ankle pain, 
instability and limitation of motion that limited his ability 
to walk more than one block.  He first became aware of his 
cardiac disability in approximately 1970 or 1971 when he was 
treated at a VA hospital in Cincinnati, Ohio and learned of 
his earlier record of treatment for rheumatic fever.  

The veteran underwent VA examination in March 1977 and 
reported that he was permanently and totally disabled since 
August 1975.  An orthopedic examination report reflects his 
complaints of left ankle swelling and pain, and left hand and 
elbow ache, pain and stiffness in cold weather.  Diagnoses 
included residuals, old fracture and arthrotomy of the left 
ankle, history of shell fragment wounds of the nose, face, 
upper lip and gums without disfigurement or scarring, scar 
and symptomatic residuals of old shell fragment wounds in the 
left hand and no residuals of shell fragment wound to the 
left elbow.  An EKG report reflected atrial fibrillation, 
left ventricular hypertrophy and intraventricular conduction 
defect.  Cardiac fluoroscopy showed cardiomegaly and right 
coronary artery calcification.  

In an April 1977 rating decision, the evaluation for the 
veteran's service-connected rheumatic heart disease with 
aortic stenosis and chronic heart failure was increased to 80 
percent.  The 10 percent ratings for his post operative 
residual scar of a shell fragment wound and residuals of left 
ankle fracture were confirmed and continued, as were the 
noncompensable evalautions for the residuals of first and 
fourth left fingers and left second finger angulation.  The 
combined rating for the service-connected disabilities was 
increased from 40 percent to 80 percent.  A total rating 
based upon individual unemployability was granted effective 
June 27, 1975. 

Thereafter, in March and May 1978, the veteran underwent VA 
examinations, including for aid and attendance.  He 
complained of shortness of breath and weakness.  He had 
chronic left ankle pain, but a full range of motion and was 
able to walk a very short distance but was unstable due to 
tremor.  His heart was not grossly enlarged; although there 
was atrial fibrillation with frequent extra systolic beats 
and a minor incomplete left bundle branch block.  The 
examiner found that the veteran's tremor, congestive heart 
failure and medical and dietary requirements required full 
time attention.  In June 1978, the RO denied an increase for 
the service connected heart and left ankle disabilities.

The veteran's death occurred in August 1978.  In November 
1978, service connection was granted for the cause of the 
veteran's death and the appellant was awarded dependency and 
indemnity compensation benefits as surviving spouse of the 
veteran.

In April 1999, the appellant submitted an informal claim 
(followed by a formal claim in August 1999) for additional 
dependency and indemnity compensation based on the veteran 
having had a 100 percent service-connected disability for 
eight or more years immediately preceding his death.  The 
claim was denied in September 1999 and she appealed from that 
decision.

In September 1999, the RO received a copy of the veteran's 
autopsy that noted he had continuing complaints of shortness 
of breath and paroxysmal nocturnal dyspnea since 1970.  The 
report shows that, nevertheless, the veteran continued to 
work until 1975 when he was medically retired from the Civil 
Service.  It indicates that the veteran died with 
biventricular cardiac failure that culminated a long history 
of periodic congestive failure believed to be secondary to 
idiopathic cardiomyopathy.  

In January 2000, the RO received a poor quality copy of Dr. 
Calico's August 1976 affidavit.  The year in which he started 
treating the veteran had been altered by a handwritten entry 
from 1974 to 1970.

In her written statements and testimony at a March 2000 
personal hearing at the RO, the appellant testified that the 
veteran worked until he was awarded total disability 
benefits.  She reported that from 1970, he had to go on a 
limited work schedule in his job as a security guard at 
Wright-Patterson Air Force Base because of his service-
connected disabilities.  She said in an April 1961 letter to 
the veteran in response to his request for an increase in his 
disability evaluations, the RO said he needed to submit 
evidence of his present physical condition.  In 1964, the 
appellant said he tried again to demonstrate his level of 
disability.  She recalled that he experienced high fevers and 
asserted that he had been totally disabled since 1970.
 

Analysis

Dependency and indemnity compensation shall be paid to a 
surviving spouse at a specified monthly rate.  The rate shall 
be increased by a certain sum in the case of the death of a 
veteran who at the time of death was in receipt of or was 
entitled to receive (or but for the receipt of retired pay or 
retirement pay was entitled to receive) compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding death.  In determining the period of a veteran's 
disability for purposes of the preceding sentence, only 
periods in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(2).

Based upon recent precedent, the Board finds that a de novo 
review of the record is required to adjudicate the 
appellant's claim.  In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 
2000), the United States Court of Appeals for the Federal 
Circuit (Court) held that the "entitled to receive" provision 
of 38 U.S.C.A. § 1311(a)(2) requires de novo review of the 
entire record without regard to prior rating decisions 
entered during the life of the veteran.  In reaching this 
conclusion, the Court noted that 38 C.F.R. § 20.1106 (2000) 
provides that, with the exception of 38 U.S.C.A. § 1318 
claims and certain issues not presented here, issues involved 
in a survivor's claim for death benefits will be decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2000).

In Hix v. West, 12 Vet. App. 138 (1999), aff'd sub nom. Hix 
v. Gober, 225 F. 3d. 1377 (Fed. Cir. 2000), the U.S. Court of 
Appeals for Veterans Claims held that claimants may establish 
entitlement to enhanced DIC under § 1311(a)(2) by showing 
that the veteran was "hypothetically" entitled to receive a 
total rating for the eight-year period preceding death.  The 
court referenced its precedents concerning a similar 
statutory provision, 38 U.S.C.A. § 1318(b), that explained 
that hypothetical entitlement existed when the evidence in 
the veteran's claims file or VA custody prior to the 
veteran's death nevertheless established that the veteran was 
entitled to have received a total disability rating for the 
specified period preceding death.  Id.  In its September 2000 
decision, the Federal Circuit affirmed the lower court's 
decision and said that the "entitled to receive" provision 
of 38 U.S.C.A. § 1311 (a)(2) required de novo determination 
of the veteran's disability, upon the entirety of the record, 
including new evidence presented by the surviving spouse.  
See Hix v. Gober, 225 F. 3d at 1380. 

At the time of the 1959 grant of service connection, under 
the provisions of Diagnostic Code 7000 pertaining to 
rheumatic heart disease, a 100 percent rating was warranted 
if it was an active disease with ascertainable cardiac 
manifestations for a period of 6 months or if it was 
inactive, with signs of congestive failure upon any exertion 
beyond rest in bed.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(Schedule for Rating Disabilities, 1945. Loose Leaf Ed., 
1957).  An 80 percent rating was warranted when the heart was 
definitely enlarged confirmed by roentgenogram and 
clinically; dyspnea on slight exertion; rales, pretibial 
pitting at the end of the day, or other definite signs of 
beginning congestive failure; more than strictly sedentary 
employment was precluded.  A 60 percent rating was warranted 
when the heart was definitely enlarged; with severe dyspnea 
on exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; more than light manual labor was 
precluded.  A 30 percent rating was assigned from the 
termination of an established service episode of rheumatic 
fever; or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for 3 years 
or diastolic murmur with characteristic EKG manifestations or 
definitely enlarged heart. 

The appellant alleges, in effect, that the 80 percent 
evaluation assigned for the veteran's service-connected heart 
disability should have been effective earlier, and that, 
therefore, it would have been in effect for eight years prior 
to his death. Several arguments have been set forth to 
support this claim.  In this regard, the appellant asserts 
that rating decisions in July 1970, July 1975, September 1975 
and April 1976 should have found the veteran unemployable.

The record shows that at the time of the veteran's death, he 
was had been awarded a combined 80 percent disability 
evaluation for service-connected rheumatic heart disease and 
shell fragment wound scar and residuals of left ankle 
fracture.  He was also entitled to a total disability rating 
based on individual unemployability, effective from June 
1975.  Hence, the veteran's total disability rating 
immediately prior to his death, in August 1978, was for three 
years and two months, which falls quite short of the eight-
year period required under 38 U.S.C.A. § 1311(a)(2).  

However, as noted above, the appellant may prevail on her 
claim for enhanced DIC under 38 U.S.C.A. § 1311(a)(2) if the 
evidence shows that the veteran would have been "entitled to 
receive" a total disability rating for eight or more years 
immediately prior to his death.  In other words, the question 
is whether the veteran, hypothetically, would have been 
entitled to receive 100 percent disability compensation based 
on service-connected disability for a period of eight years 
immediately prior to his death.  See Hix v. Gober, supra.

When examined by VA in October 1970, the veteran reported 
intermittent left ankle swelling, but denied any other 
problems on the job as a security guard.  Well-healed left 
ankle and finger scars were noted.  An EKG revealed evidence 
of a possible old anterior myocardial infarct, possible left 
ventricular hypertrophy and possible incomplete right bundle 
branch block.  Absent medical evidence of definite heart 
enlargement; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
more than light manual labor is precluded, a rating greater 
than 30 percent would not have been warranted.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1970).  Absent medical 
evidence of marked limitation of ankle motion, a rating 
greater than 10 percent would not have been warranted for 
that disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1970).  Absent evidence of left finger scars that were 
painful and tender on objective demonstration, or painful 
left finger angulation, a compensable evaluation under 38 
C.F.R. §§ 4.73a, 4.118, Diagnostic Codes 5223, 5299, 7804 
(1970) would not have been warranted for that condition.  The 
Board would also note that the ratings for his disabilities 
were combined, not added, as is required by regulation.  
38 C.F.R. § 4.25.  When ratings are combined, rather than 
added, the most disabling is considered first, and then the 
lesser ratings are considered in relation to the remaining 
efficiency.  Thus with an initial 80 percent rating, there is 
20 percent of remaining efficiency.  10 percent of 20 is two.  
By use of the table which follows 38 C.F.R. § 4.25, the 
veteran's combined rating would be 84, which would be rounded 
back to 80 percent for payment purposes.  

In January 1975 the veteran filed a claim for an increase.  A 
March 1974 outpatient record indicates that the veteran was 
able to work and carry out his activities.  In July 1974, he 
reported working days caused difficulty and it was 
recommended that he work nights.  He was hospitalized in 
August 1974 for shortness of breath diagnosed as congestive 
heart failure and had exertional chest pain.  
Arteriosclerotic heart disease was diagnosed.  His heart 
disease was given the functional classification II-B.  (As 
defined by the New York Heart Association method of 
classification, with a classification of Class II-B his 
cardiac disease would result in slight limitation of physical 
activity.  He would be comfortable at rest, but ordinary 
physical activity could result in fatigue, palpitation, 
dyspnea or anginal pain.  Ordinary physical activities did 
not need to be restricted, but he would be advised against 
severe or competitive physical efforts.)  In May 1975, when 
examined by VA, the veteran reported taking approximately 60 
days of sick leave due to his service connected disabilities. 
Chronic obstructive pulmonary disease (COPD) was diagnosed.  
The veteran's left ankle, hand and elbow disabilities were 
essentially unchanged since October 1970, thus not warranting 
a rating greater than the 10 percent and noncompensable 
ratings previously assigned.  See 38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Codes 5223, 5271, 5299, 7804 (1975).  Service 
connection was shown to be warranted for ASHD and not in 
effect for COPD.  See 38 C.F.R. § 4.104, Diagnostic Code 7000 
(1975).

The veteran filed a claim for a total rating based on 
individual unemployability in September 1975.  He submitted a 
statement that showed in May 1975, Dr. Calico, attributed 
permanent disability, since February 1975, to ASHD (class 2-
B), exogenous obesity and diabetes.  The veteran stated that 
he last worked on June 26, 1975 and had lost 147 days from 
illness in the past four years.  Medical records pertinent to 
the veteran's employment from May 1973 to May 1977 reflect 
that he worked with limitations, but was not medically 
prohibited from working.

In September 1975 the RO confirmed the previously awarded 
disability ratings, absent evidence of tender or painful 
scars, marked limitation of left ankle motion or 
medical evidence of definite heart enlargement; severe 
dyspnea on exertion, elevation of systolic blood pressure, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; more than light manual 
labor was precluded, due to service connected disability.  
See 38 C.F.R. §§ 4.71a, 4.104, 4.118, Diagnostic Codes 5223, 
5271, 5299, 7000, 7804 (1975).

Further, although hospitalized in February 1976, the medical 
evidence indicated that the etiology of the veteran's 
cardiomyopathy and secondary congestive heart failure was 
unknown and ASHD was not service-connected.  Thus, a higher 
rating was denied by the RO in April 1976.

In August 1976, Dr. Calico reported treating the veteran 
since 1974 and that the currently diagnosed heart disease was 
a continuation of the previously diagnosed disease and thus, 
connected to active service.  VA examination in March 1977 
reflected that the veteran was totally disabled since August 
1975.  An EKG report reflected atrial fibrillation, left 
ventricular hypertrophy and intraventricular conduction 
defect.  Cardiomegaly and right coronary artery calcification 
were seen on cardiac fluoroscopy.  Based on these findings, 
in April 1977, the RO increased the rating for the veteran's 
service-connected heart disease from 30 to 80 percent, 
effective from January 1975.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1976).  The 10 percent ratings for the 
left ankle and residuals of the shell fragment wound, were 
confirmed and continued based on the findings of the same VA 
examination that showed moderate but not marked limitation of 
ankle motion and a healed scar.  38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Codes 5271, 7804 (1976).  The noncompensable 
evalautions were continued for residuals of a face wound and 
left finger fractures based on the most recent VA examination 
findings.  See 38 C.F.R. § 4.71a, 4.118, Diagnostic Codes 
5223, 5299,7800, 7804 (1976).  The veteran's combined 
disability evaluation was therefore increased from 40 to 80 
percent.   

At the time of the April 1977 decision that granted a total 
rating based on individual unemployability, effective June 
27, 1975, it was documented that the veteran's last full-time 
employment was as a security guard at Wright-Patterson Air 
Force Base for approximately 8 years and he last worked on 
June 26, 1975.  As noted above, although in May 1975, the 
veteran's treating physician indicated that the veteran was 
permanently disabled since approximately February 1975, the 
veteran retired in June 1975.  

The appellant has asserted that the veteran was unable to 
work since about 1970 and worked limited and reduced 
schedules.  She maintained that his service-connected 
disabilities rendered him unable to work in the late 1960s 
and early 1970s.  However, her contentions are simply 
inconsistent with the medical and employment evidence from 
that era.  There is no competent evidence showing that any of 
the veteran's service-connected disabilities were so 
disabling between 1970 and the effective date of the 
veteran's total rating based on individual unemployability in 
1975, as to warrant a total evaluation either individually or 
by reason of individual unemployability.  In the years 
between 1970 and 1975, the veteran's medical records show 
treatment primarily for nonservice-connected ASHD and 
diabetes, not for service-connected disabilities, and those 
records do not reflect that any of the veteran's service-
connected disabilities would have warranted a total 
disability rating or in combination the assignment of a total 
disability by reason of individual unemployability.  More 
importantly, the records document that the veteran continued 
to be employed as a security guard on a full-time basis until 
June 1975 when he retired.  Under the circumstances, the 
record simply does not show that the veteran would have been 
"entitled to receive" a total disability rating for eight 
or more years immediately prior to his death.  The evidence 
fails to demonstrate that the veteran was totally disabled on 
a schedular basis, or unable to obtain or maintain 
substantially gainful employment due solely to his service-
connected disabilities for eight years prior to his death.  
Consequently the preponderance of the evidence is against the 
appellant's claim for additional DIC under the provisions of 
38 U.S.C.A. § 13119(a)(2).  The evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an additional allowance of dependency and 
indemnity compensation under 38 U.S.C.A. § 1311(a) is not 
established and the appeal is denied.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

